Appeal from an order of the *663Supreme Court (Best, J.), entered October 24,1994 in Montgomery County, which denied plaintiffs motion for partial summary judgment on the issue of liability.
Plaintiff injured the pinky finger of his right hand when defendant, his mother, grabbed plaintiffs right arm while he was operating an electric power drill in the course of assembling a metal shed. Plaintiff contends that he is entitled to summary judgment on the issue of defendant’s negligence. We disagree. Except in the most egregious instances, negligence is an issue of fact for the jury to resolve. In the instant case, defendant’s claimed physical infirmities, specifically her carpal tunnel syndrome, cataracts and inability to control her hand spasm, all raise questions of fact as to whether she was, in fact, negligent in the manner in which she approached plaintiff. Accordingly, Supreme Court properly denied plaintiffs motion.
Mikoll, J. P., Mercure, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, with costs.